Order entered November 15, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01266-CV

                             ROBERT RODRIGUEZ, Appellant

                                                V.

                                SCOTT GINSBURG, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-04978-2015

                                            ORDER
       On the Court’s own motion, we REMOVE this appeal from submission on December

11, 2018. The appeal will be resubmitted in the first quarter of 2019.




                                                      /s/   DAVID L. BRIDGES
                                                            PRESIDING JUSTICE